PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/631,344
Filing Date: 23 Jun 2017
Appellant(s): da Costa Pereira Machado et al.



__________________
Christopher J. Gerardot
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant's argument has been fully considered but they are not persuasive. 
	
	Contrary to Appellant’s argument, Tamm discloses a knitted component having a first knit layer (outer sole layer 92 is formed of knitwear) that is adjacent to the external surface of the article of footwear. With respect to the limitation the first knit layer/outer sole 92 being disposed adjacent to an external surface of the article of footwear, the external surface of the article of footwear is construed to be the external surface/outer surface of the upper 51 of Tamm. Tamm discloses that the first knit layer/ knitted outer sole layer 92 which is part of the one-piece knitted component is disposed adjacent to an external surface (external surface/outer surface of the upper 51, see figures 9-10 and 12a) of the article of footwear. The first knit layer/knitted outer sole 92 is linked (i.e. adjacent) to the outer surface of the upper, see figures 9-10 &12a.The 
		
	Contrary to Appellant’s argument (page 7 of Appeal Brief), the outer sole layer 92 of Tamm is a portion of the same knitted component that forms Tamm’s midsole. Tamm discloses in the embodiment of the shoe 91, as shown in FIG. 10, the upper 51 together with the outer sole 92 and/or the midsole is formed as one-piece knitwear. In this case, the subsequent joining of the upper 51 and the outer sole 92 or the midsole, respectively, is not necessary. Such one-piece knitwear can, for example, be manufactured on a circular knitting machine. Paragraph [0227].

	Appellant’s understanding that the “pocket” of Tamm is the region between layers 123 and 92 as shown in Tamm’s Fig. 12c is correct. Tamm discloses the first knit layer/outer sole 92 can be formed as one-piece knitwear together with the second knit layer/midsole 123. The outer sole 92 and the midsole are joined at the edge during weft-knitting or warp-knitting, therefore creating a region (i.e. pocket) between the first knit layer/outer sole 92 and the second knit layer/midsole. Several layers, e.g. two, may be weft-knitted or warp-knitted in separate stages and then placed above each other and connected to each other if applicable, paragraph [0116]. Furthermore, Tamm discloses that the multi-layered constructions may include pockets or tunnels, in which two textile layers or knitwear weft-knitted or warp-knitted on two rows of needles are connected to each other only in certain areas so that a hollow space is created. Items of knitwear weft-knitted or warp-knitted in two separate processes are connected to each other such that a void is created, e.g. by sewing, gluing, welding or linking. Paragraph [0122].
	
	In response to Appellant’s argument with respect to claim 1 and the limitation “the knitted component extends from the arch support to the collar of the article of footwear”, Tamm discloses in the embodiment of the shoe 91, as shown in FIG. 10, the upper 51 together with the outer sole 92 and/or the midsole is formed as one-piece knitwear. The knitted component/knitted outer sole 92 extends (heads in the same direction and arrangement of the instant invention) from the arch support to a collar of the footwear (the rim of upper for receiving the foot, see figure 10). Paragraph [0227].

	In response to Appellant’s argument with respect to claim 7 and the limitation “compartments”, Tamm discloses the one-piece knitwear may, for example, be manufactured on a weft-knitting machine or a warp-knitting machine with two rows of needles, whereby the outer sole 92 and the midsole 123 are weft-knitted or warp-knitted on different rows of needles. Tamm discloses that the knitwear of the outer sole 92 and/or the midsole (which form the arch support) may be weft-knitted in such a way that it comprises openings, pouches, pockets, or tunnels (i.e. compartments). Paragraphs [0221] & [0222]). The weft knitted fabric and/or warp knitted fabric create spaces (i.e. compartments) between the first knitted layer/outer sole 92 and second knitted layer/midsole 123. The spaces (i.e. compartments) in the spacer weft-knitted fabric or the spacer warp-knitted fabric may be filled with damping material such as fibers in order to obtain an additional cushioning. The spaces are construed as compartments. Paragraph [0220]. The spaces/compartments of Tamm depict discrete open regions of arch support with a septum/wall passing from the external side/outer sole 92 of the arch support to the internal side/top layer 123 of the arch support, as depicted in figure 12C and as required by instant invention.
	Moreover, ventilation channels (compartments), that is, notches, may be weft-knitted into the spacer weft-knitted fabric of the midsole 121 (knitted component). They may e.g. be created by three-dimensional weft-knitting. The ventilation channels may create a connection from the top layer 123 of the spacer weft-knitted fabric e.g. to one side of the spacer weft-knitted fabric. Humid and warm air may be transported away from the foot and fresh air may be supplied to the foot through the ventilation channels. The ventilation channels are also be construed as compartments. Paragraph [0249].
		
	In response to Appellant’s argument with respect to claim 8 and the limitation “flex lines”. Tamm discloses that the thickness of the spacer weft-knitted fabric may also vary in the area of the flex lines and e.g. be thinner there so that the foot is able to roll over well.  Paragraph [0071]. FIG. 14 of Tamm are top and bottom views of the article of footwear, the thin lines depict flex lines, which create indentations from the external surface (projection/tread) of the arch support structure and do not pass entirely to the internal surface of the arch support structure as required by the instant invention. The flex lines flex during movement of the foot and may be oriented substantially perpendicular to the longitudinal axis of an article of footwear. 
	Tamm discloses that the thickness of a spacer weft-knitted fabric or a spacer warp-knitted fabric may be set in different areas depending on the function or the wearer. Various degrees of cushioning may be achieved with areas of various thicknesses, for example. Thin areas may increase bendability, for example, thus fulfilling the function of joints or flex lines. Paragraph [0120].
	Moreover, Tamm discloses ribs, waves, or similar patterns may, for example, also be used at the bottom of a weft-knitted outer sole of a shoe in order to provide a tread and provide the shoe with better non-slip properties. With respect to the limitation the first knit layer/outer sole 92 being disposed adjacent to an external surface of the article of footwear, the external surface of the article of footwear can also be construed to be the outer surface of the thread provided on the bottom of the outer sole 92 of Tamm. Therefore the first knit layer/outer sole 92 is disposed adjacent to an external surface (outer surface of the tread provided on the bottom of the outer sole 92) of the article of footwear. Paragraph [0124].
			
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732   
                                                                                                                                                                                                     /MICHAEL J HAYES/Quality Assurance Specialist, TC 3700       

                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



JMM                                                                                                                                                                                                        04/28/2021